Citation Nr: 0127699	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for asthma. 

2.  Entitlement to service connection for a left knee 
disorder as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 until July 
1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1999 
rating decision of the Roanoke, Virginia Regional Office (RO) 
which declined to reopen the claim for service connection for 
asthma, and denied service connection for a left knee 
disability as secondary to the service-connected right knee 
disorder.

The Board notes that the veteran, through his representative, 
raised the issues of service connection for depression 
secondary to asthma and service connection for a stomach 
disorder as secondary to medication for service-connected 
disability upon personal hearing on appeal in September 2001 
before a Member of the Board sitting at Roanoke, Virginia.  
However, these matters are not properly before the Board for 
appellate review at this time and they are referred to the RO 
for appropriate consideration.  

After review of the evidence of record, the Board is of the 
opinion that the issue of entitlement to service connection 
for a left knee disorder as secondary to service-connected 
right knee disability should be addressed in a REMAND 
following the ORDER portion of this decision.  

In September 2001, the veteran testified at a hearing before 
the undersigned Boardmember.  During the hearing, the veteran 
submitted additional evidence consisting of VA treatment 
records and a September 2001 opinion by Dr. T.M.  As this 
evidence was submitted with a waiver of RO jurisdiction, 
permitting the Board to consider it directly, the Board has 
accepted it for inclusion in the record on appeal.  See 
38 C.F.R. § 20.1304(c) (2001).  


FINDINGS OF FACT

1.  By a decision entered in February 1993, the RO denied a 
claim of service connection for asthma.  That decision was 
not appealed.

2.  The RO declined to reopen the claim for asthma by rating 
decisions dated in September 1995 and June 1996; those 
determinations were not appealed and are final.

3.  Evidence received since the June 1996 denial is not 
cumulative, and it bears directly and substantially upon the 
specific matter under consideration and it is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim of service connection for asthma.


CONCLUSIONS OF LAW

1.  The June 1996 decision that denied service connection for 
asthma is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for asthma has 
been submitted.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for asthma which the RO initially denied in a 
rating decision dated in February 1993.  The record reflects 
that decisions by the RO in September 1995 and June 1996 
denied the issue on the basis that new and material evidence 
had not been received to reopen the claim.  The Board thus 
finds that the June 1996 determination is the last final 
decision regarding this issue.  38 C.F.R. § 20.1103.

Initial Matters: Duty to Assist

As an initial matter, the Board notes that on November 9, 
2000, the President signed the Veterans Claims Assistance Act 
of 2000 into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West Supp. 2001).  The provisions, in effect, eliminate the 
"well-grounded" claims requirement.  Under the newly enacted 
criteria, the Secretary shall make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  However, the Secretary 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  It is 
also noted that there are new provisions concerning new and 
material evidence.  These matters, however, are for 
application only for claims filed on or after August 29, 
2001, and are not applicable to the instant case.  See 66 
Fed. Reg. 45, 620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

It is found that the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim of 
whether new and material evidence has been received to reopen 
the claim for service connection for asthma.  It is shown 
that in addition to the Board taking action favorable to the 
veteran by granting the claim to reopen, it is found that 
notification requirements of the new law have been 
substantially complied with as to the instant matter.  The 
veteran was specifically informed of the notice and duty to 
assist provisions of the VCAA in correspondence dated in 
March 2001.  Therefore, it is found that adjudication of this 
issue, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a);).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In February 1993, the RO denied the claim of service 
connection for asthma.  The RO declined to reopen the claim 
of service connection for asthma in September 1995 and June 
1996.  The veteran was notified of these actions and his 
right to appeal, but did not initiate an appeal within the 
one-year time period allowed.  38 C.F.R. §§ 20.302, 20.1103 
(2001).  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
last final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

In evaluating whether the veteran's claim should be reopened 
pursuant to the standards set out in § 3.156(a), the Board 
notes that evidence which was part of the record at the time 
of the June 1996 rating decision includes service medical 
records, VA treatment records dated from 1981 to 1992, a May 
1992 VA examination report, and a June 1996 VA examination 
report.  Service medical records show that the veteran was 
treated on a number of occasions during service for symptoms 
which included coughing, sore throat, runny nose, chest pain, 
chills, fever and headaches primarily diagnosed as cold 
and/or upper respiratory infection.  A separation examination 
report indicated no defects.  VA outpatient records dating 
from March 1981 show that the veteran was treated in that 
month for symptoms diagnosed as bronchitis.  In April 1981, 
it was noted that he had had bronchitis for two to three 
weeks and was currently being seen for symptoms which 
included clear rhinorrhea, boggy nasal mucosa, a few 
scattered rhonchi, bilaterally, but no decreased breath 
sounds.  An assessment of chronic bronchitis, cause unknown, 
was rendered, but it was recorded that there was a question 
as to whether cigarette smoking was implicated.  When seen in 
early May 1981, a diagnosis of asthmatic bronchitis was 
recorded upon the veteran's complaints of an inability to 
breathe properly, and cough and yellow sputum production.  
Brethine and Benadryl were prescribed.  Upon follow-up later 
in May 1981, the examiner related that the veteran's symptoms 
now sounded like asthma.  The record reflects that the 
veteran was treated intermittently for symptoms diagnosed as 
upper respiratory infection, bronchitis and dry cough 
throughout the ensuing years until the early 1990's when 
asthma became the predominant respiratory diagnosis.  He was 
hospitalized at the VA in November 1991 for asthma 
exacerbation.  A diagnosis of asthma was rendered on VA 
examination in May 1992.  Service connection for asthma was 
subsequently denied in a rating decision dated in February 
1993 on the basis that asthma was not demonstrated in 
service.  VA outpatient records dated between 1995 and 1996 
reflected continuing treatment and follow-up for chronic 
asthma which was reported to be triggered by stress and 
weather in May 1996.  The RO declined to reopen the claim for 
service connection for asthma in September 1995 and June 1996 
on the basis that no new and material evidence had been 
received in this regard.  

The evidence received since the June 1996 rating decision 
consists of extensive VA clinicAL records dating from 1981 to 
1999, service medical records, August 1996 VA hospital 
records, a January 1999 discharge summary, a July 1999 VA 
examination report, a September 2001 medical statement, and a 
September 2001 hearing transcript.  Many of the VA treatment 
records were previously considered and show treatment for 
multiple disorders, including asthma.  The January 1999 
discharge summary from an admission to C. R. Memorial 
Hospital indicates that the veteran was hospitalized for a 
severe asthma exacerbation in January 1999.  The veteran also 
presented testimony upon personal hearing in September 2001 
to the effect that he had visited sick bay on numerous 
occasions during service with coughs and colds which 
progressed to wheezing, fatigue and phlegm production for 
which he began obtaining treatment in approximately August 
1980, shortly after separation.  Submitted at the hearing 
were VA clinic records dating from 1995, to include a 
statement from the chief of the pulmonary section at the 
Salem, Virginia VA facility, who related that he followed the 
veteran on an ongoing basis for allergic rhinitis and asthma.  
It was noted that there had been a review of limited service 
medical records and that episodes of coughing documented from 
the late 1970's and early 1980's had been ascribed to upper 
respiratory tract infection or asthmatic bronchitis.  It was 
reported that the veteran was smoking at the time, but that 
the episodic nature of the cough made it plausible that it 
was related to allergic rhinitis/asthma. 

The evidence available to the RO in February 1993 reflects 
that the veteran was seen on a number of occasions during 
service for symptoms which included coughing, sore throat, 
runny nose, chest pain, chills, fever and headaches primarily 
diagnosed as cold and/or upper respiratory infection.  
However, the evidence demonstrated that a diagnosis of asthma 
was not made until around May 1981, which was almost nine 
months after his release from active duty.  Therefore, the RO 
properly concluded that asthma was not of service onset.  
Upon the veteran's subsequent attempt to reopen the claim in 
July 1995, clinical data were submitted consisting of 
information which had been available to the RO at that time 
of the initial denial of the claim in 1993, as well 
additional medical evidence of continuing treatment for 
asthma.  The Board observes, however, that such evidence, 
while providing a greater degree of documentation of the 
asthmatic disorder, did not tend to support the veteran's 
claim in a manner beyond that already demonstrated in 1993.  
The new evidence received since the previous final denial was 
essentially identical to that in evidence at the time of the 
time of the 1993 RO decision, and was therefore not material 
to reopen the claim in September 1995 or June 1996.

More recent evidence consists of the personal hearing 
transcript of September 2001 in which the veteran stated that 
his upper respiratory symptoms progressed to asthma during 
service.  However, this is his own opinion as expressed in 
testimony and correspondence to the VA.  In Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions concerning 
matters such as etiology of diseases, and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  The Court specifically stated in Routen 
v. Brown, 10 Vet. App. 183, 186, (1997), that "[l]ay 
assertions of medical causation...cannot suffice to reopen a 
claim under 38 U.S.C. § 5108."  As such, the veteran's 
opinion as to the relationship between his service and the 
onset of asthma is not considered competent evidence and is 
not sufficient to reopen the claim. 

The Board notes, however, that also submitted at the personal 
hearing on appeal were additional VA clinic records which 
included a September 2001 statement from the chief of the 
pulmonary section at the Salem, Virginia VA facility, who 
opined that it was plausible that some respiratory symptoms 
signaled the onset of asthma.  This opinion, while not 
conclusive, is sufficient to establish a relationship between 
the asthma and service.  It is the province of trained health 
care providers to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In short, it was previously shown that the veteran had no 
diagnosis of asthma until months after discharge from active 
duty.  The Board finds that the September 2001 medical 
statement is new because this evidence was not part of the 
record at the time of the June 1996 rating decision.  The 
September 2001 statement is material because this evidence 
establishes a possible relationship between service and the 
onset of asthma.  Thus, this evidence is so significant that 
it must be considered to fairly decide the underlying claim.  
The Board finds that new and material evidence has been 
submitted in support of the veteran's claim, and it is 
reopened. 

For the reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for asthma will be 
remanded to the RO for development and adjudication in 
accordance with the Veteran's Claims Assistance Act of 2000.  


ORDER

New and material evidence has been received to reopen the 
previously denied claim of service connection for asthma; the 
appeal is granted to that extent.  


REMAND

Service connection for asthma

The veteran asserts that his asthma first manifested in 
service.  The veteran's treating physician indicated in 
September 2001 that it was plausible that episodes of 
coughing in service were related to allergic rhinitis/asthma.  
However, this statement is relatively vague and clinically 
imprecise, and moreover, was noted to be based on a review of 
limited records.  Consequently, while there is a medical 
opinion of record which appears to be somewhat dispositive of 
the question at issue, additional clinical support is needed.  
The VCAA specifically provides that the VA's statutory duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA, 
38 U.S.C.A. § 5103A.  Therefore, a current VA examination and 
medical opinion is warranted.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional examination by a specialist, when indicated, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the veteran testified during personal hearing 
in September 2001 that he had received treatment for asthma 
at "R.M.H."  The VCAA specifically provides that the duty 
to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  Whenever the VA, 
after making such reasonable efforts, is unable to obtain all 
of the relevant records sought, the VA shall notify the 
claimant that the VA is unable to obtain records with respect 
to the claim.  The notification must identify the records the 
VA is unable to obtain; explain the efforts that the VA made 
to obtain those records; and, describe any further action to 
be taken by the VA with respect to the claim.  VCAA, 
38 U.S.C.A. § 5103A(b)(1), (2).  Such records should be 
requested and secured.

Service connection for a left knee disorder as secondary to 
right knee disability

The veteran asserts that he has a left knee disorder which is 
related to service-connected right knee disability.  He 
testified in September 2001 that his treating physician had 
told him that there was an etiological relationship.  The 
veteran's representative also cited a VA outpatient entry 
dated in August 2001 from a Dr. Grady Anderson which tended 
to support a connection between the two knee disorders.  

The Board observes, however, that in an October 1999 addendum 
to a VA compensation examination conducted in July 1999, the 
examiner clearly stated that "I see no relationship other 
than similarity in diagnosis of his left knee to right 
knee."  It was added that there was no history to 
substantiate that the underlying condition of the left knee 
was caused by any chronic underlying condition of the right 
knee. 

The evidence in this instance clearly indicates an opinion 
difference between the veteran's treating physician, Dr. 
Anderson, and the VA compensation examiner who evaluated him 
in July 1999.  In view of such, the Board finds that another 
examination by a specialist is necessary to make a decision 
in this claim.  See VCAA, 38 U.S.C.A. § 5103A.  A more 
comprehensive assessment of the clinical data and a physical 
examination is needed in order to determine if the service-
connected right knee disability caused the left knee 
disability.  

Moreover, it is not shown that the RO has addressed the 
question as to whether the left knee disorder is secondary to 
the service-connected right knee pursuant to Allen v. Brown, 
7 Vet. App. 439, 448-449 (1995), which holds that that 
secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  

As well, the veteran indicated upon personal hearing on 
appeal in September 2001 that there are additional clinical 
records relating to his knees at Salem and Richmond, Virginia 
VA outpatient clinics.  These records should also be 
requested and secured since the records may be relevant to 
the veteran's claim.  See VCAA, 38 U.S.C.A. § 5103A(b)(1), 
(2).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must again review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  To 
this end, the veteran should be asked 
to provide the names and addresses of 
any medical care providers not already 
of record, to include "R.M.H.", who 
treated him for asthma and left knee 
disabilities so that such records may 
be requested.  

2.  Any and all VA outpatient records 
dating from April 1999 should be 
requested and associated with the 
claims folder.

3.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the veteran 
should be scheduled for pulmonary and 
orthopedic examinations by the 
appropriate specialists who have not 
seen him previously.  The claims folder 
and a copy of this REMAND must be made 
available to each physician.  The 
examiners should review of the record 
and provide an opinion as to the onset 
and etiology of the veteran's 
respiratory and left knee disabilities.  
Based on a review of all pertinent 
medical documentation and history on 
file, the pulmonary examiner is 
requested to provide an opinion as to 
the date of onset of asthma, and whether 
there is any relationship between the 
respiratory symptoms the veteran 
experienced during service and the 
asthma which was first clinically 
indicated in 1981.  The orthopedic 
examiner should render an opinion as to 
whether there is a left knee disability 
on a secondary basis, to include whether 
or not the left knee has been aggravated 
as the result of the currently service-
connected right knee disorder. The 
examiners should reconcile his/her 
opinions with any conflicting medical 
assessment of record.  All findings 
should be reported in detail, and a 
complete rationale must be provided for 
any opinion expressed. 

4.  The RO should review the reports of 
the examinations to determine if they 
are in compliance with the directives 
of this remand.  If not, they should be 
returned, along with the claims folder, 
for immediate corrective action.  See 
38 C.F.R. § 4.2 (2001).

5.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issues of entitlement 
to service connection for asthma and a 
left knee disorder, to include whether 
or not the left knee was secondary to or 
aggravated by the veteran's service-
connected right knee disorder pursuant 
to Allen v. Brown, 7 Vet. App. 439, 448-
449 (1995)), to determine whether or not 
they may be granted.  If action remains 
adverse to the veteran, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that the examinations requested pursuant 
to this remand are deemed necessary to evaluate his claims 
and that his failure, without good cause, to report for a 
scheduled examination could result in the denial of those 
claims.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



